On Motion for Rehearing.
On motion for rehearing filed by appellee, our conclusion of law is not challenged that "a judgment becomes final and appealable only when entered upon the minutes of court, or when reduced to writing and signed by the judge, tantamount to the same thing, as provided by article 1899, R.C.S."; so, for the purpose here, we will adhere to our opinion reflecting our views on the law applicable to such cases. However, we reach a finding that the order of the trial court, overruling appellants' (defendants) motion for new trial, was reduced to writing and signed by the trial judge on the 12th day of July, 1940, and that the transcript and statement of facts were filed in this court on October 19, 1940, the ninety-ninth day after the judgment had become final.
The order of the trial court overruling appellants' motion for new trial, from which the filing of transcript and statement of facts in this cause must be reckoned, pertinent here, reads: "This the 12th day of July, 1940, came on to be heard the motion of defendant for new trial * * * it is, hereby overruled, * * * defendant then and there in open court excepted, * * * gave notice of appeal * * *", signed by the trial judge. The trial court's docket sheet evidences the order having been signed on July 12, 1940, reciting: "July 12, 1940 — ent. order overruling defendant's motion for new trial, J. 539."; also, the "cost bill" corroborates the entry, as follows: "July 12, 1940 — E/O" (meaning, "enter order") "overruling defendant's motion for N. Trial" (meaning, "new trial"). Under article 1822, R.S., courts may make inquiry into jurisdiction and hear extrinsic evidence to show that a record does not speak the truth, where it shows jurisdictional facts. Accordingly, attached to appellee's motion for rehearing and to appellants' answer to the motion, are affidavits of the respective attorneys, pro and con, on the issue. Also, there is attached an affidavit of the trial judge to the effect that the order as entered speaks for itself. Thus, we are driven to the conclusion that the jurisdictional fact in issue is determinable from the record on file, and that the motion for new trial was reduced to writing and signed by the trial judge on the date shown therein, July 12, 1940, tantamount to the entry upon the minutes of the court, and the final judgment within the statute authorizing appeals, from which is reckoned the time for filing of the record in the Court of Appeals. Richards v. United States Cold Storage Co., 131 Tex. 148, 112 S.W.2d 445; Cleburne Nat. Bank v. Bowers, 130 Tex. 637, 112 S.W.2d 717.
Therefore, for the reasons above stated and the law applicable to such case, as pronounced in our original opinion, appellee's motion for rehearing is granted, the order of this court, dated January 4, 1941, sustaining appellants' motion for rehearing, *Page 895 
is set aside, and the order dated November 9, 1940, sustaining appellee's motion to strike appellants' attempted appeal and affirming the judgment of the court below on certificate, is reaffirmed.